 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD BETZ,                                     No. 2:19-cv-00681-MCE-CKD P
12                       Petitioner,
13            v.                                        ORDER
14    HUNTER ANGLEA,
15                       Respondent.
16

17           Petitioner is a state prisoner proceeding pro se and in forma pauperis in this federal habeas

18   corpus action filed pursuant to 28 U.S.C. § 2254. On November 25, 2019, this court issued

19   Findings and Recommendations that petitioner’s habeas application be dismissed without

20   prejudice as it contained wholly unexhausted claims for relief. Petitioner filed objections to this

21   recommendation on December 16, 2019. Liberally construing petitioner’s objections, he seeks a

22   stay and abeyance of his federal habeas petition in order to return to state court to properly

23   exhaust his federal claims for relief. In light of the serious consequences of dismissal as well as

24   petitioner’s pro se status, the court will sua sponte order supplemental briefing on petitioner’s

25   request for a stay and abeyance and the applicability of a Rhines stay in the present case. See

26   Rhines v. Weber, 544 U.S. 269 (1995); see also Mena v. Long, 813 F.3d 907, 910-12 (9th Cir.

27   2016) (extending the Rhines stay and abeyance option to wholly unexhausted federal habeas

28   petition).
                                                        1
 1             The court hereby grants petitioner leave to file supplemental objections to the Findings

 2   and Recommendation within 14 days from the date of this order addressing why a stay and

 3   abeyance under Rhines should be granted. Therein, petitioner shall address whether (1) good

 4   cause exists for his failure to have previously exhausted the claims in state court, (2) the claims at

 5   issue potentially have merit, and (3) petitioner has been diligent in pursuing relief. See Rhines,

 6   544 U.S. at 277-78. Respondent may file a response to the supplemental objections within 7 days

 7   from the date they are filed. Petitioner may file a reply brief within 7 days from the date of filing

 8   of respondent’s brief. The matter will be deemed submitted upon receipt of the supplemental

 9   briefs or the expiration of time for filing such briefs.

10             The parties are advised that these filing dates are firm and no extensions of time will

11   be granted. Nothing in this order prevents petitioner from filing a habeas corpus petition in

12   the California Supreme Court for exhaustion purposes. Should petitioner choose to do so,

13   he should promptly advise this court of any pending state court case and he should file a

14   “Notice of Exhaustion” once he receives any state court ruling on the pending constitutional

15   claims.

16             Accordingly, IT IS HEREBY ORDERED that:

17             1. Petitioner is granted leave to file supplemental objections within 14 days from the date

18                of this order addressing why a stay and abeyance under Rhines should be granted.

19             2. Respondent may file a response to the supplemental objections within 7 days from the

20                date they are filed.
21             3. Petitioner may file a reply brief within 7 days from the date of filing of respondent’s

22                brief.

23   Dated: December 18, 2019
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27   12/betz0681.suppbrief.docx

28
                                                         2
